Case 5:20-cv-05025-TLB Document 18        Filed 12/17/20 Page 1 of 1 PageID #: 888




                    IN THE UNITED STATES DISTRICT COURT
                       WESTERN DISTRICT OF ARKANSAS
                            FAYETTEVILLE DIVISION


CHERI DEXTER                                                             PLAINTIFF

V.                           CASE NO.: 5:20-CV-5025

ANDREW M. SAUL, Commissioner,
Social Security Administration                                         DEFENDANT


                                    JUDGMENT

      IT IS HEREBY ORDERED AND ADJUDGED that for the reasons stated in the

Magistrate Judge’s Report and Recommendation, the Administrative Law Judge’s decision

is AFFIRMED and Plaintiff’s case is DISMISSED WITH PREJUDICE.

      IT IS SO ORDERED AND ADJUDGED on this 17th day of December, 2020.


                                       /s/ Timothy L. Brooks
                                       TIMOTHY L. BROOKS
                                       UNITED STATES DISTRICT JUDGE
